Appeal by the defendant from a judgment of the County Court, Westchester County (Angiolillo, J.), rendered April 6, 1999, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to move to withdraw his guilty plea allegedly due to the ineffective assistance of his trial counsel. As such, his present claims are unpreserved for appellate review (see People v Konstantinides, 295 AD2d 537 [2002]; People v Lebron, 290 AD2d 565 [2002]; People v Javis, 260 AD2d 579 [1999]). Moreover, the defendant’s claim of ineffective assistance of counsel rests upon material dehors the record and may not be considered (see People v O’Connor, 291 AD2d 573 [2002]; People v Weekes, 289 AD2d 599 [2001]; People v Wells, 288 AD2d 408 [2001]; People v Turner, 266 AD2d 245 [1999]). Florio, J.P., Luciano, Schmidt and Cozier, JJ., concur.